 588DECISIONS OF NATIONAL LABOR RELATIONS BOARDFWG Corporation,formerly known as NorthwestAutomaticProductsCorporation,andDyson-Kissner Corporation,Northwest AutomaticDivision,successorofNorthwestAutomaticProducts CorporationandUnited Electrical, RadioandMachineWorkers of America(UE). Case18-CA-2682September 24, 1969DECISION AND ORDERBY MEMBERSFANNING,BROWN,AND ZAGORIAOn April 6, 1969, Trial Examiner Jerry B. Stoneissued his Decision in the above-entitled proceeding,finding thatRespondent had engaged in certainunfair labor practices within the meaning of theNational Labor Relations Act, as amended, andrecommending that it cease and desist therefromand take certain affirmative action, as set forth inthe attached Trial Examiner's Decision. He furtherfound that Respondent had not engaged in certainother unfair labor practices and recommended thatsuchallegationshedismissed.Thereafter,Respondent filed exceptions to the Decision and asupporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this proceeding to athree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, andthe entire record in this proceeding, and herebyadoptsthefindings,conclusions,andrecommendations of the Trial Examiner.ORDERPursuant to Section 10(e) of the National LaborRelationsAct,asamended, the National LaborRelationsBoard hereby adopts as its Order theRecommended Order of the Trial Examiner, andordersthatRespondent,FWG Corporation,formerly known as Northwest Automatic ProductsCorporation,andDyson-KissnerCorporation,NorthwestAutomaticDivision,successorofNorthwestAutomaticProductsCorporation,Minneapolis.Minnesota.itsofficers,agents.successors, and assigns, shall take the action setforth in the Trial Examiner's Recommended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJFRRYB STONE, Trial Examiner:This proceeding, underSection l0(b) of the National Labor Relations Act. asamended, was tried pursuant to due notice on February I Iand 12, 1969, at Minneapolis, Minnesota.The original charge was filed on September 27, 1968.The original complaint in this matter issued on December5, 1968. The amended complaint in this matter issued onFebruary 5, 1969 'The essentialissuesinthiscaseare (1) whether,Dyson-KissnerCorporation,Northwest -AutomaticProducts Division, is a successor of FWG Corporation,'formerlyknown as Northwest Automatic ProductsCorporation, (2) whether Respondent FWG engaged inacts of interference, restraint, and coercion in violation ofSection 8(a)(1) of the Act, (3) whether Respondent FWGdiscriminatorilyterminated the employment of LoisNalezny and Geraldine Sodman on September 3, 1968,because of belief of their union adherence, (4) whetherRespondent FWG, on September 3, 1968, discriminatorilychanged its policy of granting unpaid leaves of absence toemployees because certain of its employees engaged inunionor concerted activities, and (5) the question ofremedial responsibility of the Respondents.All parties were afforded full opportunity to participatein the proceeding, and the General Counsel and counselfortheRespondents filed briefswhichhavebeenconsidered.Upon the entire record in the case and from myobservation of witnesses, I hereby make the following:FINDINGS OF FACT1.THE,BUSINESS OF THE EMPLOYER;Prior to October 1, 1968, for many years a corporationknown as the Northwest Automatic Products Corporationhad been a corporation duty organized and existing byvirtue of the laws of the State of Minnesota. On or aboutOctober 1, 1968, the assets of said Northwest AutomaticProductsCorporation and the usage of the name ofNorthwest Automatic Products Corporation were sold byNorthwestAutomaticProductsCorporationtoDyson-KissnerCorporation.At said time the formerNorthwestAutomatic Products Corporation took thename of FWG Corporation and has continued in existencefor the ultimate purpose of liquidation at a later time forcertain tax advantages.Thus it may be said that b WG Corporation. formerlyknown as Northwest Automatic Products Corporation, isand has been for many years a corporation duly organizedand existing by virtue of the laws of the State ofMinnesota. FWG engaged for many years, up to October1,1968, in the manufacture, sale, and distribution ofautomatic screw machine products. Between December 5,1967, and October I. 1968, FWG manufactured, shipped,and sold finished products valued in excess of $50,000 topoints outside the State of Minnesota, and in the courseand conduct of its business operations purchased,transferred, and delivered to its plant steel products andother goods and materials valued in excess of $50,000which were transported to said plant directly from Statesof the United States other than the State of Minnesota.Prior to October 1, 1968, Frank Griswold was presidentand owner of I- WG (formerly known as Northwest'The proceduralissues relating to notice and service of the amendedcomplaint and time of hearing werewaived bythe Respondents.'Sometimes herein referred to simply as RespondentFWG or HWGBased upon the pleadings and clarification thereof made at the hearing,and the credited testimony of Griswold178 NLRB No. 99 FWG CORPORATIONAutomatic Products Corporation), K. P. ManufacturingCompany, and Twin City Monorail Company.' K. P.ManufacturingCompany and Twin City MonorailCompany were situated next to the location of FWG. Asindicated, on or about October I. 1968, Griswold sold theassetsofFWG to Dyson-Kissner Corporation.Dyson-Kissner Corporation is a holding company that hasownership in various companies.' Along with the assets,Dyson-Kissner Corporation purchased the right to use thenames of Northwest Automatic Products Corporation, KP.Manufacturing Company. and Twin City MonorailCompany. As indicated, FWG has continued in corporateexistence for the purpose of ultimate liquidation at a timeadvantageous for tax purposesSince October 1, 1968, Dyson-Kissner Corporation hashadwhat is known as Dyson-Kissner Corporation,Northwest Automatic Products Division. This division iscomposed of Northwest Automatic Products Corporation,K P. Manufacturing Company, and Twin City MonorailCompany.The evidence is overwhelming that the Northwest'Automatic Products Corporation owned by Dyson-KissnerCorporation and a part of Dyson-Kissner Corporation.Northwest Automatic Products Division, is substantiallythe same employing enterprise as existed prior to October1, 1968. Thus Griswold. who continued as president of thesuccessor enterprise, credibly testified to the effect that theonlychangewas one of ownership, that the workperformed was substantially the same, the location andrelationship to other nearby companies was the same, theemployees were substantially the same, the supervisionwas substantially the same from top to bottom, and thatsupervisionwas executed substantially in the samemannerThere is no evidence to reveal that Dyson-KissnerCorporation at the time of purchase of the assets (andname)ofFWGCorporation, formerlyknown asNorthwestAutomaticProductsCorporation,hadknowledge of pending unfair labor practice charges.Considering all of the foregoing, I conclude and findthatDyson-KissnerCorporation,NorthwestAutomaticProductsDivision,onOctober I, 1968, became asuccessor enterprise to FWG Corporation.'Considering all of the foregoing, I conclude and findthattheenterpriseknown by corporate name asNorthwestAutomaticProductsCorporationandfunctioning as a manufacturing and employing enterpriseup to October 1, 1968, and continuing only in corporatename as FWG Corporation thereafter and not as acontinuingmanufacturingoremployingenterprise.constituted an employer enterprise engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct. I further conclude that at all times material hereinprior to October 1, 1968, said enterprise known herein asRespondentFWGCorporation, formerlyknown asNorthwestAutomatic Products Corporation, was anemployer engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act. I also conclude andfindthatafterOctoberI.1968,Respondent,Dyson-KissnerCorporation,NorthwestAutomaticProductsDivision,NorthwestAutomaticProducts'Griswold is president of other companies but such fact has no relevanceto the issues herein'In some of said companies, Dyson-Kissner owns varying amounts ofstockAs to some other companies. Dyson-Kissner Corporation owns saidcompanies outright`WithamBuick.Inc.139 NLRB 1209589Corporation,was an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of the,Act. 1 further find on the basis of the foregoing that theBoard's jurisdictional standards are satisfied and that itwill effectuate the policies of the Act to assert jurisdictionherein.11.THELABOR ORGANIZATION INVOLVEDThe status of the labor organization involved is in issueby the pleadings. The uncontradicted credited testimony ofKoedinger clearly reveals that the United Electrical,Radio and Machine Workers of America (UE) representsemployees for the purpose of collective bargaining, andadmits to membership employees in machine shops andcompanies likeDyson-Kissner,NorthwestAutomaticProducts Division. The facts also reveal that said Unionstarted an organizing campaign at Northwest AutomaticProducts Corporation around March and April of 1968Considering the foregoing, it is concluded and found thatUnitedElectrical,Radio andMachineWorkers ofAmerica (UE) is and has been at all times material hereina labor organization within the meaning of Section 2(5) of.theAct.111.THE UNFAIR LABOR PRACIICESA. Preliminary Issues Supervisory Status'The facts are clear, and I conclude and find that at alltimesmaterialhereinprior toOctober 1, 1968, thefollowingnamed persons occupied the positions setopposite their respective names and were agents ofRespondentFWG, acting in its behalf, and weresupervisorswithin the meaning of Section 2(11) of theAct.Frank W GriswoldPresidentDennis Smith - Quality ManagerThe facts are clear, and I conclude and find that at alltimes material herein subsequent to October 1, 1968, thefollowingnamed persons occupied the positions setopposite their respective names and have been and arenow agents of Dyson-Kissner Corporation, NorthwestAutomatic Products Division, acting in its behalf, andwere supervisors within the meaning of Section 2(11) ofthe Act.I-rankW. Griswold - PresidentDennis Smith - Quality ManagerB Interference, Restraint, and Coercion1.The General Counsel alleges and the Respondentdenies that Griswold. on or about April 4, 1968, accusedan employee of initiating the union organizing campaign.General Counsel's witness Kotula testified to the effectthat he went to a union meeting on April 3, 1968, that onApril 4, 1968, Griswold was engaged in giving employeestheirweekly pay at their work station, that on suchoccasionGriswold accused Kotula of being a unioninstigator and organizer, that Kotula denied this, thatKotula told Griswold that Griswold had accused him ofthe same thing 10 years ago and had been wrong then andwas wrong now. Kotula testified to the effect that he alsotoldGriswold that he (Kotula) had told others at the'The factsare based upon a composite of the credited testimony ofGriswold, Smith,Nalezny, Sodman, and other witnesses 590DECISIONS OF NATIONAL LABOR RELATIONS BOARDunionmeeting that Griswold would have him into theoffice, and that Griswold told him, "No, I am not havingyou in the office, I am talking to you right here."Griswold testified to the ettect that he did not havesuch a conversation on or about April 4, 1968, but that hedid have a conversation with Kotula, on a payday, afterApril 30, 1968. Griswold testified to the effect that thefirstknowledge he had of the Union was on April 30,1968,when the Union distributed a leaflet, and thatshortly thereafter, on a payday, he and Kotula had aconversation. Griswold's testimony as to what occurred isrevealed by the following excerpts from the record.A I think that was sometime after they had handedout the circulars and he said, "Now. you remember 1was accused," when he was on the night shift, "ofstarting aunion," andhe said,"I didn't start this one,ifyou think I did, you are wrong again," yes, Iremember thatQ.Was that in response to some question of yours?A. No, I think he started the conversation becausehe didn't want me to think that these pamphlets werehanded out, he didn't want me to think he had anythingto do with it, he volunteered that information.Q. So, then, at no time, then, you did not ask him ifhe was the organizer or instigator of the union at all'?A.He told ine I should not suspect him of thatbecause he wasn't and that he had been suspectedbefore when he was on the night shift and I told him Ihadn't heard about that at the time, but I found outsince then that they did tell me that he did If 1 couldsee the date I could tell you for sureAs indicated, the issue is one of credibility. Griswold,with respect to his testimony relating to the Grivnaincident, set forth later in this Decision, testified to certainfacts contrary to the weight of the evidence and thecreditedfactsKotula,with respect to his testimonyrelating to the October 10, 1968, "button" incident, setforth laterin thisDecision, also testified to facts contraryto the weight of the evidence and the credited factsBoth Griswold and Kotula testified with reference to aconversation inMay 1968 about loss of pay for 4 days'time because of an injuryWith respect to this testimony,itisclear that Kotula appeared to he more objective,reliable, frank, forthright, and truthful than did GriswoldItisclear from the testimony of both witnesses thatGriswold let it be known that the "pay" was in effect agiltgranted and not required by law. 1 credit Kotula 'stestimony to the effect that Griswold said, "Why don'tyou talk to your business agent about it and see if he canpay you." A short time later, however. Griswold paidKotula for the lost timeConsidering the totality of the facts, the logicalconsistency thereof, and Kotula's overall more credibleappearance as a witness, l credit Kotula's testimonyrelating to the April 4 event and discredit Griswold'sversion of facts in denial thereof. Such conduct is clearlyviolative of Section 8(a)(l) of the Act.In this case, however, such conduct is isolated innature.Thus the credited facts reveal that after April 4Respondent has not been found to violate the Act untilthe events of September 3. 1968. Since the remedialprovisions drafted for the conduct found violative onSeptember 3, 1968," will also provide sufficient remedy forthis type conduct, I shall not make further specificremedialrecommendation for this specific violativeconduct'Discriminatory termination of employment of NaleLny and Sodman inviolationof See 8(a)(3) and(1) of the Act2.The General Counsel alleges and the Respondentdenies that (a) on or about September 12, 1968, Frank W.Griswoldcreatedthe impression of surveillance ofemployees' union activities by informing employees thathe could ascertain which employees had signed unionauthorization cards, and that (b) Frank W Griswold, onor about September 12, 1968. told an employee in thepresence of other employees that he was demoted and hiswageswouldhereducedbecausehesignedanauthorization card for the Union.The facts' are clear that in November 1967 Grivna hadbeen made a supervisor within the meaning of the Act.Thus it is clear that Grivna, as a foreman, who alsoengagedinproductionwork,responsiblymadeassignments of work to other employees.Sometime prior to September 12, 1968, the RespondentencounteredproblemsconcerningrecordkeepinginGrivna'sworkarea.ThisproblemcomplicatedRespondent's ascertainment of costs relating to certainGovernment jobs. The Respondent decided to assign afemale employee, Sellgren, to help keep such records.Griswold called all of the grinding room employees intohis office, on a day around the middle of September 1968,and told them that Sellgren was going to do certainrecordkeeping in the grinding roomLater Grivna construed this use of Sellgren as being areplacement of him as a foreman. Grivna indicated toothers that he was dissatisfied and would not work undera woman foreman.The next day Grivna's attitude was reported toGriswoldGriswold thereupon went to the grinding roomwith Imogene Sellgrcn, introduced her to the otheremployees, and related her duties. A heated argumentensuedbetweenGriswold and Grivna concerning therecords, transfer of employees from the night shift, andthe use of Sellgren. Grivna stated that his work had beensatisfactory, that things were running smoothly, and thatthere was no need to transfer employees from the nightshift to the day shift 10 Grivna told Griswold that he wasgoing to quit. Griswold explained his need for timerecords and that Sellgren would not be a foreman or giveorders. that she was only going to keep records. Grivnatold Griswold that he had not wanted the job as foremanand asked Griswold why Griswold did not fire him.Griswold told Grivna that he did not want to fire him.that Grivna was a good man. Griswold told Grivna thathe should he loyal to the Company, that he should workwith Sellgren and for the Company, and that a personwho was not loyal for the Company was not worthanythingGrivna told Griswold in effect that he had beenloyal, that he did the work of two men, and that he stilldid not want to work with Sellgren Griswold told Grivna'The facts are based upon a composite of the credited aspects of thetestimonyofGrivna,I-nta,Hanson,Garvois,Morris,Sellgren,andGriswold, and a logical consistency of the facts The overlying thrust of theevent is not really in disputeMuch of Griswold's and Grivna's testimonywas to the same effect.Such testimony is credited over other witnesses'testimony where in conflict Testimony by Grivna, Fritz,and Griswold wasmore in detail than other witnesses However, the testimony of each of theabove-namedwitnesseswas to an extent conclusionary,fragmented.disjointed, and obviously not in total detailEach of the above-namedwitnesses revealed a problem as to accuracy in precise timing ofstatementsOf all the witnesses Sellgren impressed me as being more sureof whether Grivna was relieved as a foreman before the remarks about aunionweremade I credit her testimony in such regard I discreditGriswold s testimony to the effect that he did not tell Grivna that his rateof pay was being cut I discredit all testimony inconsistent with the factsfound. E,WG CORPORATIONthat he (Grivna) was bullheaded and Grivna told Griswoldthat he (Griswold) was bullheaded. Grivna left to get adrink of water. While Grivna was gone, Griswold askedthe employees if Grivna wasn't bullheaded and there wassome indicated assent. Griswold stated that he was alsobullheaded. Griswold remarked thatsinceGrivna workedso hard that he ought to let him work halt the time forfull pay.Grivna, who had left for a drink of water, returned ashort time later. Griswold told Grivna that if he weredissatisfiedwith things, he should beamanand quit.Grivna told Griswold that he did not want to quit, that he(Griswold) should be a man and fire him. Griswold toldGrivna that if he were that miserable that he ought not towork for the Company, that Grivna was not loyal, that hedid not want him as a foreman, and that he was no longerforeman.Griswold told Grivna that he (Griswold) wasboss, that he was not going to let Sellgren down, that hewas going to run the shop, and that Grivna was not goingto tell him how to run the shop Grrvna told Griswold thathe was not trying to tell him how to run the shopGriswold told Grivna that he would bet him a $1,000that he (Grivna) had signed a union card. Grivna askedGriswold how he knew that he hadsigneda union card.Griswold told Grivna that he did not know, that he couldfind out and that the Union always sold out. Grivna toldGriswold that he had signed a union card and stated. "sowhat." Griswold said, "See, you weren't one of those thatwas loyal to me and that is why you are no longerforeman here." Griswold told Grrvna that he was beingreturned to his old rate.The next day Griswold spoke to some of thetool-grinding employees about Grivna. They indicated thatthey thought Grivna was a good, hard-working, deservingemployee. Later Griswold told Grivna that he would keephis rate of pay, that he (Griswold) had never cut anemployee's rate. Later Grivna received a 10-cent-per-hourwage increase.Considering all of the foregoing, I conclude and findthat the facts do not reveal thaton orabout September12. 1968, Griswold created the impression of surveillanceof employees' union activities by informing employees thathe could ascertain which employees had signed unioncards. The facts clearly reveal a heated argument, and theemployees would reasonably evaluate it as such and notthat there had been surveillance or would he surveillanceof their activities. It will be recommended that theallegation of conduct violative of Section 8(a)(1) in suchrespect will be dismissed.Furthermore, I conclude and find that the allegation ofillegal conduct, demotion, and reduction of wages, allegedviolative of Section 8(a)( I). is without merit and should bedismissed. The Respondent has a right to demand loyaltyof its supervisorsRespondent's conduct was not directedagainst the supervisor in reprisal for refusalto engage inillegalantiunionorconcertedactivitiesconduct.Accordingly, it is recommended that such allegations of8(a)(1) conduct he dismissed.3The General Counsel alleges and the Respondentdenies "that Frank W. Griswold, on or about October 10.1968, recorded or caused to be recorded the names of allemployees wearing Union campaigninsignia or buttons inthe plant."General Counsel witnesses Kotula and Fritz testified tothe composite effect that on October 9, 1968, certainemployees decided to wearunion buttonson October 10,1968, that October 10, 1968, was a regular payday, that591Griswold customarily on payday went through the plantwith his secretary to pay each employee, that Griswold didso onOctober 10. 1968, that they observed Griswold whencoming into contact with an employee wearing a unionbutton speak to his secretary, Shirley Cole, and that theyobserved Shirley Cole writing something down on suchoccasion.Griswold testified to the effect that he went through theplant on October 10, 1968, as was customary on payday,that he saw employees wearing union buttons, and that hedid not speak to or direct his secretary to write anythingdown with reference to the union buttons Shirley Coletestified to the effect that she was out of the country onOctober 10, 1968, that she was overseas in Portugal onsuch date, and had been on such a trip for several weeks.Documentary official passport records support Cole'stestimonyItisclear that the General Counsel's witnesses areincorrect in their testimony relating to Cole's activities.This casts grave doubts on their reliability of observationIfind their testimony so unreliable that it lacks probativevalueinestablishingtheallegedillegalconduct.f=urthermore, I find Griswold to be a more reliablewitness than Kotula and Fritz on the events of October10.1968,and credit hisdenialof the alleged illegalconduct. It will be recommended that the allegation as toconduct of October 10, 1968. alleged to be violative ofSection 8(a)(1) of the Act. be dismissed.C. Discrimination in EmploymentTheGeneralCounselallegesineffectand theRespondent denies that(1)Respondent terminated theemployment of Lois Nalezny and Geraldine Sodman onSeptember 3, 1968, because of their union or protectedactivities,the Respondent has at all times since September3, 1968, failed and refused to reinstate said employees,and such conduct is violative of Section 8(a)(3) and (1) ofthe Act, and(2)Respondent,on or about September 3,1968, changed its policy of granting unpaid leaves ofabsence to employees because certain of its employeesengaged in union or concerted activities,and such conductis violative of Section 8(a)(3) and(I) of the Act.The facts relating tothe foregoing issues may be setI orth as follows1.Priortothecommencement of the unionorganizationaleffortsinMarchandApril1968,Respondent FWG operated on the basis of a very flexible,understanding,and cooperative relationshipwith theemployees.Griswold,presidentofRespondentFWG,maintainedacloseandfriendlyrelationshipwithemployees and did so in such a manner as enabled him tovirtually know all of his employees'problems and desires.As an example,Griswold personally went around onpaydaytopay each employee. On such occasions hissecretarywent along to take notes if necessary aboutproblems.Griswold thereafter took steps to aid in thesolution of the employees'problems or desires.Griswold maintained a policy that employees could taketheir earned vacation time at any time the employeedesired.Griswold maintained this policy even in the faceof objection from supervisors as to production demandsThe factsare clear that Griswold also allowed employeesto take leave without pay over and above their earnedvacation time.The overwhelming weight of the evidence reveals thatRespondent FWG was not formalistic with respect to the 592DECISIONSOF NATIONAL LABORRELATIONS BOARDway it handled employee requests for extended leave. Theemployee could request such leave through the foreman orthroughGriswold.SinceGriswoldmaintained a closerelationship with his supervisors and employees, it is clearthat he was well aware of most requests and that it washis policy that the employee requests be honored. I creditNalezny'stestimony to the effect that herpre-1968requestsforextended summer leave weresubmittedthroughherforeman. I note that CoraMattson'stestimonyelicited by Respondent's counsel corroboratesNl'ildieznyastestmony.Mattson, in answer tngoeaquestions,testified to the effect that she later spoke toGriswold who told her she could have the extended leave.On cross-examination Mattson was unable to time theseevents clearly.Griswold's,Cole's, and Smith's testimonywas to the composite effect that only Griswold couldallow the extended leave and that the employee had to seeGriswold.Consideringallof the testimony and the logicalconsistency of the facts,Icredit the testimony of Naleznyand other employee witnesses to the effect that employeessecured their leave by going through their foreman. IdiscredittestimonyofGriswold,Cole,andSmithcontradictory thereof.Inote that Smith's actions andstatements relating to the July 3 and September 3, 1968,events clearly indicate that the procedures followed byNaleznyandSodman in securing their leave wasconsistentwithpastpractice.As indicated,Griswoldstayed on top of events and clearly had the power toapprove or disapprove of such leaveHis conduct andpracticeasawhole however reveal that his normalconduct and practice was to approve the employeerequest.The facts also reveal that he was not formalisticin taking care of such matters.2.The Union commenced its organizing campaign inlateMarch 1968. Thereafter,on or about April 4, 1968,Griswold accused Kotula of being a union organizer andinstigator.About a month later, Kotula missed 4 days'work because of an injury on the job. A short time laterKotula and Griswold had a discussion about sick pay. Inthe discussion Griswold said,"Why don't you talk to yourbusiness agent about it and see if he can pay you."Griswold ultimately made it clear to Kotula that he wouldbe paid but that the Respondent did not have to do so.3. In April 1968 Lois Nalezny and Geraldine Sodmansigned union authorization cards. Thereafter both Nale7nyand Sodman talked to other employees about the Union.Excepting for the remarks made by Foreman Smith toSodman on September 3, 1968, there is no evidence ofcompany knowledge of the union activity of Nalezny andSodman.4.Prior to 1968 both Nalezny and Sodman had hadoccasions wherein they had taken extended leave fromwork.Nalezny, at different times in the past _years, hadtaken the summer months off Sodman had had to taketime off for surgery as is revealed by the followingexcerpts from her credited testimony:A I think it was '67, 1 am not sure.But I askedDennis Smith,my supervisor,if I could have time off,and he says."Well, yes, you can, since it was surgery.-Itook time off and went to the hospital and hadsurgery and came backQ Did you talk to Mr.Griswold in advance aboutthat`?A No, 1 didn't talk to him about taking time off.Dennis Smith had said to me "How are you going tolive?"And I said,"Well, I will just live on what I havesaved."And he said,"Well,whydon't you saysomething to Mr. Griswold and maybe you will getpaid compensation." So Mr. Griswold came around theday, I don't know if it was the day I left or one day hewas passing checks out, and I said, "Mr. Griswold, Iam going to take time' off for surgery." And he said,"Yes, I know," and he went ahead. So I didn't talk tohim about anything.Q. And did you have any problem coming back towork when you returned from surgery?A. No.5.In1968bothNalezny and Sodman spoke toForeman Smith about taking extended leave for thesummer.Sodman's conversations with Foreman Smith arerevealedby the following credited excerpts from hertestimony:A Well, mine started in May My baby-sitter saidshe couldn't baby-sit anymore and I says, "Well, couldyou baby-sit until the kids get out of school'?" And shesaid,yeah, her husband didn't want her to, but shewould. So, anyway, I told Dennie about it. or Smittyabout it, and he says, "Well, if you can't find one justtake an extended vacation." I said, "Fine."Well, Ikept looking and looking and I couldn't find one. ThenItold him that she would baby-sit up until July, thatwas it, her husband said no more. So when he camearound I just told him that I would have to have thesummer off until the kids started back to school, andthat was it until July 3rd.Nalezny, as indicated, had taken extended leave duringthe past years. An exhibit in the record reveals thatNalezny was off for the following approximatetimes inthe past. 1967-- July 8 through September 9; 1966--July 2through July 30; 1965 -July 3 through August 14; 1964 -June 15 through June 30. and August 17 through August31.Nalezny credibly testified to the manner and practice ofher receiving extended leave as is revealed by thefollowing credited excerpts from her testimony:A Well, Dennis Smith would come around with thevacation schedule in June and ask us what time wewanted off or when we wanted our vacation and wewould tell him, and then, well, that was it, he would putitdown on the schedule and it was never said that wecouldn't have it or that we could. I just would go onvacation and come back in the fall, although last year Ithink I took an extra week, not this last year, the yearbefore, I called in, it was on a Tuesday after LaborDay, we had been out of town and was busy and askedhim if I could have another week and he said yes.Q.Who was that you asked"A. Dennis Smith.Q. In either 1967 or 1968 did you have anyconversation with Mr. Griswold about it'?A No.Q About your vacation?A No.About 3 weeks before July 3, 1968, Pat Drager wasintroduced to NaleznyNalezny was told by Jim Blexrud(assistant to Smith) to break Drager in on the jobs thatNalezny was working on, and that Drager would takeover while Nalezny was gone in the summer.""Naiecny testified to the effect that Drager was a college student andwas planning to return to school in the fall Griswold and Smith testifiedto the effect that they were under the impression that Dragcr wasinterested in permanent employment and was sohiredThefacts revealthatDrager,at some time after her initial interview for employment, FWG CORPORATION593InJune 1968 Foreman Smith went among hisemployees to ascertain the vacation schedule. Naleznyinformed Smith that in addition to her earned vacationtime she desired, as she had done in the past, to have thesummer off until September 3, 1968. Smith made notationof this information on his vacation scheduleSmith credibly testified to the effect that he informedthe office of the extended leave plans of Sodman andNalezny as is revealed by the following credited excerptsfrom his testimonyA The only thing that I had done, normally for thepeoplewho are leaving earlier on earlier vacationswhich I would have to let the people in the office knowso that their checks could be made out and ready forthe people who are leaving early, and at the time, why,I informed everybody, or informed the office that thesepeople are going to be gone at the time.Q By the "office", do youmeanShirley?A. Shirley, right.Cole testified that she learned of Sodman's plan by a"note" on her calendar at payroll time Cole apparentlydid not recall knowledge of information about Nalezny Itisnot clear whether Smith's informing of the office as tothe extended leave plan was "orally," in writing, or both.' TIn fact, considering all of the evidence and probabilitiesthereof, and leading nature of the questions. it is not clearwhether he passed the information about Sodman andNalezny to the office through Griswold. It is clear, thatone way or the other, Cole knew of Sodman's plansIn October 1967 the State of Minnesota had institutedpenalty provisions for untimely supplying of informationby an employer pursuant to a Request for Wage andSeparation Information by the State. At this time theStateofMinnesota suggested a practice of filing aseparation notice whenever an employee was separatedfrom employment for any reasonInote that the requirements suggested by the State ofMinnesota in fact did not require a separation notice foremployeesnotseparatedfromemployment.TheRespondent, however, decided to consider- for reportingpurposes - employeeswho took extended leave asemployees who had quit and to issue separation noticesthereto.With the exception of the separation notices giventoNalezny and Sodman, and Griswold's and Cole'stestimony thereto, there is little evidence to support theRespondent's contended basis for such decision. There isevidence in the record of employees who had quit or beenterminated otherwise and who received separation notices.The inaccuracy of Respondent's interpretation of the"separation" notice requirements and the use of the word`'quit"in such circumstancescasts a doubt on the validityof the usage of the separation notice. On the other handthe evidence does not support a basis for believing that asof July 3, 1968, the "separation" notice was used for anulteriorpurposeagainstNaleznyandSodman.indicated plans to get married in October It is not clear whether Nalecny'stestimony was intended to reveal how she ascertained that Drager wasreturning to school Conceivably, all of the witnesses to this point could betestifying truthfullyThus Drager could have indicated one thing toGriswold and Smith and another thing to Nalezny In any event, a findingof tact either way would not affect the ultimate outcome of this case It isclear that Foreman Smith considered Nalezny as an employee who wouldreturn in the tall Furthermore,it is clear that Respondent FWG hiredmany summer students knowing many would not rcmaut in employment inthe fallAs indicated,1 find it unnecessary to make a precise finding offact relating to whether Drager was employed with belict of her futurepermanent employment into the fall"it is clear that his sheet as to vacation leaves was sent to the officeAccordingly, I am persuaded from all the facts thatRespondent FWG, honestly but mistakenly, decided toissue the separation notices in 1968 as a matter of formand not as substance.On July 3, 1968, aroundnoon,Griswold and hissecretary,ShirleyCole,went around and paid theemployees off. Sodman was given an envelope containingher regular check, an additional check to cover all otherwages due, a separation notice setting forth that she had"quit,"and an insurance cancellation notice. Naleznyreceived only her regular check."Sodman went to lunch and opened her envelope findingher checks, her separation notice. and the cancellation ofher insurance.What occurred is revealed by the followingcredited excerpts from her testimony "A Well, Mr. Griswold came around with the checksat,oh, about two minutes tonoonand he handed methe envelope and the bell rang and I went out to lunchAnd we were in the carand Iopened the envelope up,and to my surprise there was a separation notice andtwo checks and there was a notice notifying me that myinsurance was dropped. So I got kind of shook up, youknow, because they had said I could come back, and so1,when we came back.Iwentin the office and I askedforMr. Griswold and they said he wasn't in, and Isays, "Is Shirley in?" And they said, "No, she isn't."She said, "Take a seat and she will be right in." Ibarely sat down and Shirley came in from lunch and Ishowed her these papers and she said that this was anew law, that they had to give these separation noticesout when anybody leaves for a certain length of timeand the other notice was for insurance purposes, if Iwould get hurt or something, that their insurancewouldn't have to cover it, I wasn't working there, so hedidn't want to take that risk, I guess. So then I wentout and I said to Dorothy Clark, I says --A. I said I would like to see Dennic when he camein. and I was certifying a room. I was all by myself andDennie came back there and he says, "What's yourproblem?" And I showed him the separation notice andthe other thing and my check, and he says, "Now, whatthe hell?" And he says, "Well, I will go up to the frontoffice and see "Smithwentin to see Griswold about the separationnotice given to Sodman'' Smith also mentioned the factthat Nalc7nv wasrequesting similarleave and learned thatat thattimeNalezny had not received a separation notice.Griswold related to Smith the problem about separationnotices and reporting requirements and that separationnoticeswere to be given employees wherein a questionmight exist as to theirreturningtowork, that someemployees were complaining about favored treatment,Nalezny would he handled just as Sodman had been, itwas a formality, and that the employees could return asthey had in the past in the fall"As had been done in past years In the past she had been mailed lateranother check for the other wages due"Cole testified substantially similar to Sodman to the conversationbetween the two. Cole, however, testified to the effect that she suggested toSodman to see Griswold Cole did not appear to be as sure of the events asSodman I credit Sodman'sdenial that Cole suggested that she seeGriswold and discredit Cole's testimony thereto"The facts are based upon the credited aspects of Smith's testimony, thelogicalconsistency of the evidence as a whole, and a fair inferencetherefromThus1am persuaded that Smith injected the question ofNaleiny s leave, that contrary to Smith's testimony,which 1 do not credit. 594DECISIONSOF NATIONALLABOR RELATIONS BOARDSmith returned to Sodman and told her in effect thateverything was all right, that he would see her in the fall,and to have a nice vacationSmith later told Shirley Cole, Griswold's secretary, thatNalezny was leaving, and Griswold telephoned Cole andinstructed her to make out NaleLny's separation noticeand check. Cole did so and that afternoon presentedNalezny with another check, for other wages due, aseparation notice indicating that Nale7ny had "quit," anda notice of insurance cancellationWhat occurred is revealed by the following creditedexcerpts from Nalezny's testimony.'"A.Well, I received my pay check for the previousweek about, a little bit beforenoontime,and then aboutfive to 5 Shirley Cole came out and brought my checkpaying me up through that week that I was working,and which is a little hit unusual. Other years I think Igot them in the mail. I don't remembergetting thecheck on this day that I left. In the envelope with thecheck was a separationnotice andIasked her why theseparation notice was there it was marked "Voluntaryquit" and I said, "I am not quitting. 1 am going onvacation." And she said. "We don't know what you aregoing to do during the summer, we don't know if youare coming back." I said, "Well, I have always comeback other years." She said, "Yes, I know, but Mr.Griswoldwouldn'twant to carry you on thehospitalization in the summerWhen you come back inthe fall you will be reinstated "The next week. Nalezny wrote to Foreman Smith aletter as follows:3375Brownlow AveSt Louis Park. MinnJuly 9 1968Dear Smitty,Am enclosing the slip given to me with my check onJuly 3rd.When talking to you about taking time off Iwas under the impression that Pat was taking my placefor the summerand Iwas to return in the fall and takeup where I left off. I did not at any time say I wasquitting.Evidentlytherewas a misunderstandingsomeplace along the way. I didn't think separationnoticeswere given out when employees went onvacation, but I probably don't know all the rules either.If so I feel that mine should have been made out,checked in the box other reason, with and explanationbelow that I am on an extended vacation. leave ofabsence, or a permitted period of time off. Correct meiflam wrong Atter spending this many years with theCo. I don't like to have a quit on my record now. Iknow how busy you are with Jim gone and planning ongoing on vacation yourself soon, but I would appreciateyour attention and hearing from you on this matter.Thank You/s/ Lois NaleznySmith replied to Nalezny's letter as is revealed by thefollowing credited excerpts from Nalezny's testimony "Griswold did not qualify the question of the employees,return to work"Cole testified somewhat similar to Nalezny to this incidentCole,however, also testified that she suggested to Nalezny to see Griswold. Otthe two, Nalemy appeared to be a moresure witness.IcreditNalezny'sdenial that Cite suggested that she see Griswold I discredit Cole'stestimony to such effect"Smith testified to the cflcct that he did not talk to Griswold about theseparation notices after July 3, 1968 1 credit such testimony as I amconvinced he discussed Nalezny's situation at the same time he discussedSodman sA.Yes, he called me on the phone. It was on aMonday because he was going on vacation that week,and said he had been busy and so forth and didn't get achance to talk to me before that and he had talked toMr. Griswold and that I was to come back in the fallas scheduledand notto worry about it, that it was allO. K.Q I believe before I stopped you did you say yousent the separation notice back to the company?A Yes, I did, I sent that back, I don't have that. Idon't know what became of it I told him that I feltthat it should have been marked that I was on leave ofabsence or something like that, and he said, well, afterhe talked it over with him it was O. K., I could comeback as planned, not to worry about it.6.On September 3, 1968, neither Nalezny nor Sodmanwas able to report to work. Each got in contact withforeman Smith with reference to coming back to workand as to when they could do so.What initially occurred with respect to Sodman isrevealedby the following credited excerpts from hertestimonyA No, that was just the first week of school. So IcalledDennie up and I said to him "i can't come", Iwasn't able to comein becausemy kids got to schoolhalf days and I couldn't get anybody to conic andwatch them, and he says, "Oh, 0 K ", he says he hadto talk to Mr. Griswold about it So he says, "Iwillcall you back "What initially occurred with respect to Nalezny isrevealedby the following credited excerpts from hertestimony:A.Well,Iwas scheduled to return to work onSeptember 3, the day after Labor Day, and I had anappointment at the clinic in the afternoon to take myson to have a cast put on his arm, so I sent a note withmy daughter who worked in a plant nearby there togive to "Smitty". She gave it to Dorothy Clark to giveitto "Smitty". in which I explained that I had thisappointment at the clinic and I would come inWednesday morning instead.Foreman Smith went to the office to see Griswold withrespect to the matter of Nalezny's and Sodman's return towork. Griswold was not in the office and was out of townWhile Smith was in the office Griswold telephoned andwas speaking to Shirley Cole, Griswold's secretary Smithinquired throughShirleyCole about the matter ofNalezny's and Sodman's returning to work. Griswoldthereafter either spoke to Smith or relayed through Colethat he was not going to hire the girls back. During theconversation, Smith related that he needed the girls back.Griswold related that Smith must do with what he had,that the girls were union members, and that other girlswere complaining about the girls having the summer offfor vacation and their returning to work'"Later that afternoon Foreman Smith telephonedNalezny.What occurred is revealed by the followingcredited excerpts from Naleznv's testimonyA.Well, "Smitty" called me in the afternoon, it wasafter lunch, and he said, "Mr. Griswold has decided notto take you back," and I said, "Well, I thought after hehad called me in July that everything was 0 K " Icouldn't figure this out. I said, "I didn't think you"Based upon the credited aspects of Smith'stestimony,the logicalconsistency of the facts, and a fair inference therclrom,Cole did not testifyas a witness to this event 1 discredit Smith's and Griswold's testimonyinconsistentwith the facts round FWG CORPORATIONwould tell me that I was to come hack if it wasn't 0K ," and he said, "Well, I thought it was, 1 assumedyou were coming back. but", he said, "he lust isn'tgoing to take you back." And I said, well, that is, Icouldn't really understand it, and he said, "Well, Ithink the union is underlying here", and I said, "Well.itthat is the case, there is going to be a lot of themthat are going to be gone". and he just didn't respondto that Then he said that my work was good andeverything, it wasn't thatQ Did he say anything about another job?A Yes, he referred me to another jobQ Had you asked him about it, about another lob?A No, no, I hadn't.Q. Had you. in fact, applied for a job anywhere elseat an) time after July 3, 1968, till this happened'?A No.Later that afternoon Foreman Smith and Sodman hada conversation.What occurred is revealed by the followingcredited excerpts from Sodman's testimony j9So I went out to the doctor with nay little one, and hehad called in the meantime--well.[ know how busy it isaround the plant. so I waited until about five to 5 whenIknew everything would be pretty calm there, soIcalled and asked for Dennie and I said, "This is Jerry "And he sass, "Yeah." He says. "I went in and I talkedtoMr. GriswoldHe says he doesn't want us back."And I said, "Us, who do you mean 'usAnd he says,"Lois, too " I said, "Oh, my god. after 16 years?" Andhe says, "Yes." And he says, "I didn't realize my girlswere for the union. and I was so amazed" or stunned orsomething, 1 don't know. I lust didn't sa) any more. Isaid. "Well, it was nice working for you, Smitty " Hesaid,"You were a good inspector", and so forth, andthat ended itSodman, by letter dated September 5, 1968, andNalezny, by letter dated September 6. 1968, set forth toGriswold their understanding of permission to take leavein July 1968 and requested the reason for his refusal toreemploy them on September 3. 1968On September 14. 1968, Griswold replied by letter insimilar effect toNalezny and Sodman The effect ofGriswold's letter is revealed by the followineSeptember 14, 1968Mrs. Geraldine Sodman1816 Golden Valley RoadMinneapolis, Minnesota 55411Dear Geraldine-In reply to your letter of September 5, 1968, we havechanged our policy in regard to hiring back employeeswho have quit for the summer. This policy went intoeffect lastOctober when we were required by law tosubmitSeparationNoticesforemployeeswhoterminate their employment with us.You must know that we have had many complaintsfrom other employees who feel it is unfair to allowsome people to quit for the summer and then rehirethem in the fall at their convenienceI feel certain you can understand thisVery truly yours,NORTH W'ES1AUTOMATICPRODUCTS CORP./s/FW.Griswold,PresidentFWG.sc595Since September 3, 1968, neither Sodman nor Naleznyhave been recalled to work. The Respondent, however, inthemonths following has hired 14 employees to do thetype of work done by Sodman and Nalezny7.Insummarv.withrespecttotheallegationconcerning alleged change of policyin the granting ofunpaid leaves of absence, I conclude and find that theevidence does not establish that the Respondent, on orabout September 3, 1968, changed its policy of grantingunpaid leaves of absence to employees upon requestbecause certain of its employees engaged in union orconcerted activitiesWith respect to the foregoing, I note that the changesin reporting suggested by the State of Minnesota did notrequire a change in policy concerning leaves of absence.The totality of the facts relating to Respondent's conducton July 3, 1968, reveals that Respondent did change itsusage of separation notices, that this was a matter ofform, and not a matter of substance, and that in fact theRespondent did not change its policy concerning thegranting of unpaid leaves of absence The totality of thefacts relating to Respondent's conduct in September 1968reveals that the Respondent had not in fact changed itspolicy concerning the granting of unpaid leaves of absencebut in fact on September 14, 1968. referred to such achange of policy as a pretext to justify a discriminatoryrefusal to employ Sodman and Nalezny.20Accordingly. I conclude and find that the GeneralCounsel has not established that Respondent violatedSection 8(a)(3) and (I) of the Act by the alleged change inpolicy concerning unpaid leaves of absence8. In summary, with respect to the refusal to employSodman and Nalernt' on September 3, 1968.Iconcludeand find that the Respondent FW'G discriminated againstSodman and Nalezny in its consideration of theircontinuance as employees and actual resumption ofemployment duties because of its belief that they hadengaged in union activitiesWith respect to the foregoing, 1 note that in accordancewith past practice, Respondent FWG would have placedsaid employees back to work Based upon Griswold's pastactions and behavior, had there been a change in policyrelating to granting unpaid leaves for absence, Griswoldwould have had such employees so advised on July 3.1968.Considering the total circumstances, I am convincedthatRespondent F WG's motivation was revealed bySmith's statement on September 3, 1968, that he did notknow his girls were for the Union. Thus, I am convincedthat the reason that Sodman and Nalezny were notreturned to work was because of Respondent's belief ofthenunionactivitiesRespondent's reasons for notemploying Sodman and Nalezny thereafter shifted and"reveal" the pretextous nature of such reasonsConsidering Smith's initial mentionto Griswold thathe had need for the girls and Griswold's lack of specificreason for "lack of need," I find the later assertion of"1 discreditSmith's testimonyto the effectthat his mentioning of unionwas conlecture and following a comment of one of the girls His testimonyon the point shifted Considering the total facts,the consistency ofSodman's testimony and related events,Icredit her version of facts anddiscredit Smith's testimony contradictorythereof"A discussion of these facts is setforth in more detail in section 8following hereinGriswold'stestimonyvacillated astowhether he hadchanged his policyIn sum his testimony boils down tothe effect that therewas no change, except that he was stricter and thatemployeeshad alwayshad to sec, him 596DECISIONSOF NATIONALLABOR RELATIONS BOARDlack of need because of the end of a Government contractand the 50 girls involved to he pretextuous. Further, thefacts reveal later hirings of several new employees. HadRespondent FWG had a question as to lack of need at thetime, I am convinced that Griswold would have instructedSmith to tell Sodman and Nalezny of such facts and thatthey would be called to work later. Later the Respondentshifted to a reason of an "alleged October 1967 changedpolicy"concerning rehiring of employees off for thesummerAs indicated, theOctober 1967 suggestedreporting changes did not touch the policy questioninvolved herein. In sum, I am persuaded that the totalityof the facts reveals that Respondent FWG discriminatorilyconsideredagainstemployingSodman and Naleznybecause of its belief that they had engaged in unionactivity, and therefore did not place them back on theirjobsSuch conduct is violative of Section 8(a)(3) and (I)of the Act.21 I so conclude and find.D. Respondent Dvson-Kissner Corporation,Northwest Automatic Division,successor of:Northwest Automatic Products CorporationThe facts reveal that on October 1, 1968, RespondentDyson-KissnerCorporation.NorthwestAutomaticDivision.became successor toNorthwestAutomaticProductsCorporation.There is no evidence that thecorporate enterprisewhich purchased the assets andbusiness of Northwest Automatic Products Corporationhad knowledge of the preexisting unfair labor practices ofNorthwest Automatic Products Corporation at the exacttime of purchase or prior thereto. I do not therefore finditpropertoimposeonthesuccessorremedialresponsibility for such financial obligation as may existwith respect to backpay due to Sodman and Nalezny fromSeptember 3, 1968, to October 1. 1968. However,RespondentDyson-KissnerCorporation,NorthwestAutomatic Division, successor of Northwest AutomaticProductsCorporation. continued in effect as the sameenterpriseashad existed.Griswoldand the othersupervisors continued their same duties It is clear thatsuch successor therefore had knowledge after October I.1968, of the preexisting unfair labor practices. of thecontinuing nature thereof', and of the continuing nature ofSodman'sandNalezny'sdesireforwork.Thecontinuationofsuchsuccessorenterprisewithoutcorrection of the unfair labor practices or return to workof Sodman and Nalezny constituted a continuation of thesame violative conduct committed by Respondent FWG.Accordingly,Iconcludeand find that RespondentDyson-KissnerCorporation,NorthwestAutomaticDivision,successor of Northwest Automatic ProductsCorporation, has since October 1, 1968, continued toviolate Section 8(a)(1) and (3) of the Act.22IV. Till- EFFECT OF THL UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondents set forth in sectionIll, above, occurring in connection with the Respondents'operations describedm section1,above, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.v. THEREMEDYHaling found that Respondents engaged in certainunfair labor practices, it is recommended that they ceaseand desist therefrom and that they take certain affirmativeaction of the type which is conventionally ordered in suchcases,as provided in the Recommended Order below,which is found necessary to remedy and to remove theeffects of the unfair labor practices and to effectuate thepolicies of the Act.Theconventionalremedy for discrimination inemploymenttenurewillberecommendedexceptRespondentDyson-KissnerCorporation,NorthwestAutomatic Division, successor of Northwest AutomaticProducts Corporation, will be held financially liable forbackpay due Sodman and Nalezny only after October 1,1968. Respondent FWG will be held financially liable forbackpay due Sodman and Nalezny from September 3,1968, to October 1, 1968, and thereafter will be heldjointly and severally liable for backpay due Sodman andNalezny until time of the reinstatement order requiredherein.As indicated, and as tailored by the foregoing, havingfound that Respondents violated Section 8(a)(3) and (1)with respect to the discriminatory refusal to employ LoisNalezny and Geraldine Sodman, it is recommended thatRespondents offer Lois Nalezny and Geraldine Sodinanimmediateandfullreinstatementtotheirformerpositions,or substantially equivalent positions, withoutprejudice to their seniority or other rights and privileges,and make each of them whole for any loss of pay sufferedby reason of the discrimination against each of them, bypayment to each a sum of money equal to the difference,if any. between the wages each would have earned absentthe discrimination against each of them, and the amountof wages actually earned, if less, from the date ofcommencement of discrimination (September 3, 1968) tothe date of Respondents' offer of reinstatement to eachSuchbackpay shall be computed in the mannerestablished by the Board in F.W.Woolworth C'ompativ,90 NLRB 289. 291-294, and with interest thereon asprescribed by the Board inIsisPlumbing & Heating Co138 NLRB 716.2'As the unfair labor practices committed by theRespondents were of a character which go to the veryheart of' the Act, it is recommended that the Respondentscease and desist therefrom and cease and desist frominfringing in any other manner upon the rights ofemployees guaranteed by Section 7 of the ActCONCLUSIONS OF LAW1.United Electrical, Radio and Machine Workers ofAmerica (UE) is. and has been at all times materialherein, a labor organization within the meaning of Section2(5) of the Act2.FWG Corporation, formerly known as NorthwestAutomaticProductsCorporation,andDyson-KissnerCorporation,NorthwestAutomatic ProductsDivision,successor of Northwest Automatic Products Corporation,theRespondents, are engaged in commerce within themeaning of Section 2(6) and (7) of the Act"ShawneeIndustries.Inc .140 NLRB 141"Perma Vinyl Corporation.164NLRBNo 119.RamadaInns,Inc,171NLRB No 115"The matter of Nalczny's and Sodman s unavailability for work forseveral days is a matter to he considered in the compliance backpaycomputations FWG CORPORATION5973By interferingwith,restraining,and coercingemployees in the exercise of their rights guaranteed inSection 7 of the Act, the Respondents have engaged inand are engaging in unfair labor practices within themeaning of Section 8(a)(1) of the Act4 By discriminating in regard to the hire and tenure ofemploymentofemployees,therebydiscouragingmembership in or activities on behalf of a labororganization,Respondentsengaged in unfair laborpractices within the meaning of Section 8(a)(3) of the Act5The aforesaid unfair labor practices are unfair laborpracticesaffectingcommerce within the meaning ofSection 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law and upon the entire record in this case,it is recommended that Respondents. their officers, agents,successors, and assigns. shall:1.Cease and desist from:(a)Discouraging membership in or activities on behalfofUnited Electrical,Radio and Machine Workers ofAmerica (UE), or any other labor organization of theiremployees by discharging or otherwise discriminating inregard to the hire or tenure of employment or any term orcondition of employment of any of its employees, exceptto the extent that such rights may be affected by anagreement requiring membership in a labor organizationas a condition of employment, as authorized in Section8(a)(3) of the Act, as modified by the Labor-ManagementReporting and Disclosure Act of 1959(b) In any other manner interfering with, restraining, orcoercing their employees in the exercise of their right tosell-organization,toform,join,orassistlabororganizations,tobargaincollectivelythroughrepresentatives of their own choosing, and to engage inconcertedactivitiesforthepurposeofcollectivebargainingorothermutualaidorprotectionasguaranteed in Section 7 of the Act, and to refrain fromany and all such activities, except to the extent that suchrightsmay be affected by an agreement requiringmembership in a labor organization as a condition ofemployment, as authorized in Section 8(a)(3) of the Act,asmodified by the Labor-Management Reporting andDisclosure Act of 1959.-2Take the following affirmative action designed toeffectuate the policies of the Act:(a)Offer to Lois Nalezny and Geraldine Sodmanimmediate and full reinstatement to their former orsubstantiallyequivalentpositionswithout prejudice totheir seniority and other rights and privileges(b)NotifyLoisNalezny and Geraldine Sodman ifpresently serving in the Armed Forces of the UnitedStates of their right to full reinstatement upon applicationinaccordance with the Selective Service Act and theUniversal Military Training and Service Act, as amended,after discharge from the Armed Forces.(c)Make whole Lois Nalezny and Geraldine Sodmanfor any loss of pay they may have suffered by reason ofthe discrimination against them by payment to them of asum of money equal to their loss of earnings from thedate of their discharge to the date of Respondents' offerof reinstatement in the manner set forth in the section ofthis Decision entitled "The Remedy."(d) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayrollrecords,socialsecuritypaymentrecords,timecards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpay dueunder the terms of this Recommended Order.(e)Post at their plant in Minneapolis,Minnesota,copiesof the attached notice marked "Appendix "Copies of said notice, on forms provided by the RegionalDirector for Region 18, after being duly signed by theRespondents'representative,shallhepostedby theRespondents immediately upon receipt thereof, and hemaintained by them for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondents to insure that said notices arenot altered, defaced, or covered by any other material.(1)Notify the Regional Director for Region 18, inwriting,within 20 days from the receipt of this Decision,what steps have been taken to comply herewith 25IT is FURTHER RECOMMENDED that, excepting for theconduct specifically found to he violative of the Actherein, such other allegations as to conduct violative ofthe Act be dismissed."in the eventthatthisRecommended Order is adopted by the Board,the words "a Decision and Order" shall be substituted for the words "theRecommended Order of a Trial Examiner"in the notice.In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court ofAppeals Enforcing an Order" shall be substituted for the words "aDecisionand Order ""In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read"Notify said Regional Director, inwriting,within 10 days from the date of this Order, what stepsRespondents have taken to i.omply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that.WE WILL offer Lois Nalezny and Geraldine Sodmanimmediate and full reinstatement to their former orsubstantially equivalentpositionswithout prejudice totheir seniority and other rights and privileges, and WEWILL notify Lois Nalezny and Geraldine Sodman ifpresently servingin theArmed Forces of the UnitedStatesof their righttofullreinstatementuponapplication in accordance with the Selective Service Actand the Universal Military Training and Service Act, asamended, after discharge from the Armed Forces.WE WILL make whole Lois Nalezny and GeraldineSodman for any loss ofearningstheymay havesuffered by reason of thediscrimination against them,all in accord with and in themannerset forth in the"The Remedy"sectionof this Decision.WE WILL NOT discourage membershipin or activitieson behalf of United Electrical, Radio and MachineWorkers of America (UE), or any other labororganizationof our employees, by discharging orotherwisediscriminating in regardto thehire or tenureofemploymentoranytermorconditionofemployment, except to the extent that such rights maybe affected by an agreementrequiring membership in alabororganizationas a condition of employment, asauthorized in Section 8(a)(3) of the Act, as modified bythe Labor-ManagementReporting and Disclosure Act 598DECISIONS OF NATIONAL LABOR RELATIONS BOARDof 1959.WE WILL NOTinany other manner interfere with,restrain,or coerce our employees in the exercise oftheir right to sell -organization,to form, join,or assistlabor organizations,tobargain collectively throughrepresentatives of their own choosing,and to engage inconcertedactivitiesforthepurposeof collectivebargainingorothermutual aid or protection, asguaranteed by Section7 of theAct, and to retrain fromany and all such activities,except to the extent thatsuch rights may be affected by an agreement requiringmembership in a labor organization as a condition ofemployment,as authorized in Section 8(a)(3) of theAct, as modified by the Labor-Managenncit Reportingand DisclosureAct of 1959.All our employees are free to become or remain, or torefrain from becoming or remaining,members of UnitedElectrical,Radio and Machine Workers ofAmerica (UE),or anyother labor organization,except to the extent thatsuch rights may be affected by an agreement requiringmembership in a labor organization as a condition ofemployment as authorized in Section 8(a)(3) of the Act, asmodilied bytheLabor-ManagementReporting andDisclosureAct of 1959.DatedByDatedFWG CORPORATION,tORMERLYKNOWNASNORTiiWaSTAUTOM-&ricPRODUCTS CORPORATION(Employer)(Representative)(Title)Dy SON-KISSNERCORPORVI ION,NOR1IIWESTALTOMA1ICDiviSiON,SUCCESSOR OFNORTHWESTAUTOMATICPRODUCTS CORPORAL ION(Employer)By(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.if employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, 316 FederalBuilding,110SouthhourthStreet,Minneapolis.Minnesota 55401, Telephone 612-725-2611.